NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        FEB 22 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

PEDRO JUAREZ-LORENZO,                           No.    15-73383

                Petitioner,                     Agency No. A095-761-112

 v.
                                                MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted February 13, 2018**

Before:      LEAVY, FERNANDEZ, and MURGUIA, Circuit Judges.

      Pedro Juarez-Lorenzo, native and citizen of Guatemala, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen.

We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
denial of a motion to reopen, and we review de novo questions of law. Mohammed

v. Gonzales, 400 F.3d 785, 791 (9th Cir. 2005). We deny the petition for review.

      The BIA did not err or abuse its discretion in denying Juarez-Lorenzo’s third

motion to reopen as untimely and number-barred, where it was filed six years after

his order of removal became final, see 8 U.S.C. § 1229a(c)(7)(C)(i), 8 C.F.R. §

1003.2(c)(2), and he has not established that any statutory or regulatory exception

applies, see 8 C.F.R. §§ 1003.2(c)(3), 1003.23(b)(4)(ii) (a motion to reopen to

rescind an in absentia deportation order may be filed at any time if the alien

demonstrates that he or she did not receive notice of the hearing).

      Contrary to Juarez-Lorenzo’s contention, the BIA’s decision in Matter of M-

S-, concerning aliens who do not receive oral warnings of the consequences of

failing to appear, does not provide an independent basis for untimely reopening of

his removal proceedings to apply for relief from removal. 22 I. & N. Dec. 349,

356-7 (BIA 1998) (filing deadline applies to motions to reopen based on lack of

oral notice).

      PETITION FOR REVIEW DENIED.




                                          2                                      15-73383